DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 6 are allowable. The restriction requirement as set forth in the Office action mailed on 03/20/2019 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/20/2019 is withdrawn.  Claims 8 and 11-12, directed to a method requiring an allowable microtissue that incorporates all of the limitations of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
	The amendment of 01/26/2022 has been entered. Claims 1, 3, 6, 8, 11-12, and 24 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
	All rejections of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 set forth in the previous Office action are withdrawn in light of the amendment of 01/26/2022, which brought all of the limitations of previous claim 4, which had been previously designated as containing allowable subject matter, into claim 1.
	The objections to claims 4 and 6 for containing allowable subject matter but depending from a rejected base claim as set forth in the previous Office action are withdrawn in light of the amendment of 01/26/2022, which brought the limitations of previous claim 4 into claim 1, cancelled claim 4, and restructured claim 6 as an independent claim.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided 
Authorization for this Examiner’s amendment was given in an interview with Rouget Henschel on 02/03/2022.

IN THE CLAIMS:
Please omit claim 6 and replace with the following:
--An injectable microtissue comprising:
a plurality of spheroids, each comprising a plurality of cells of a first cell type and a plurality of cells of a second cell type, the first cell type being endothelial cells that are concentrated in an interior core region of each spheroid;
the plurality of spheroids being free of vascular interconnections therebetween and suspended in an injectable medicament,
wherein the injectable microtissue is free of brown adipose tissue,
wherein the injectable microtissue is suitable for therapeutic injection in a human patient,
wherein a majority of the spheroids have diameters less than 200 µm, and
wherein the second cell type is mesenchymal stem cells.—

Please omit claim 8 and replace with the following:
--A method of treating a patient, the method comprising:
injecting an injectable microtissue into a patient such that a new vascular network is formed therein with the endothelial cell core regions of the spheroids as nodes,

a plurality of spheroids, each comprising a plurality of cells of a first cell type and a plurality of cells of a second cell type, the first cell type being endothelial cells that are concentrated in an interior core region of each spheroid, wherein the second cell type is one of mesenchymal stem cells, smooth muscle cells, and dermal fibroblasts;
the plurality of spheroids being free of vascular interconnections therebetween and suspended in an injectable medicament,
wherein the injectable microtissue is free of brown adipose tissue,
wherein the injectable microtissue is suitable for therapeutic injection in a human patient,
wherein a majority of the spheroids have diameters less than 200 µm, and 
wherein the endothelial cells concentrated in an interior region define a distinct structure with discernable boundaries and consisting of said endothelial cells, the endothelial cells are vascular endothelial cells, and the distinct structure is a blood vessel precursor.—

Please add new claim 25 as follows:
--A method of treating a patient, the method comprising:
injecting an injectable microtissue into a patient such that a new vascular network is formed therein with the endothelial cell core regions of the spheroids as nodes,
wherein the injectable microtissue comprises:

the plurality of spheroids being free of vascular interconnections therebetween and suspended in an injectable medicament,
wherein the injectable microtissue is free of brown adipose tissue,
wherein the injectable microtissue is suitable for therapeutic injection in a human patient,
wherein a majority of the spheroids have diameters less than 200 µm, and 
wherein the second cell type is mesenchymal stem cells.—

Please add new claim 26 as follows:
--The method of claim 25, wherein the injecting is effective to treat a condition of ischemia.—

Please add new claim 27 as follows:
--The method of claim 25, wherein the injecting is performed at multiple locations spaced apart along a limb or other anatomical feature of the patient.—

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 6, 8, 11-12, and 24-27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/03/2022